Citation Nr: 0022741	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The appellant had active service from November 1970 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).


REMAND

The RO denied the appellant's claim for pension benefits in 
April 1998.  He was notified of the denial by letter dated 
the same month and sent to the address that he had listed in 
his original application for benefits which was in Salinas, 
Puerto Rico.  In June 1998, the appellant submitted his 
notice of disagreement and requested a personal hearing at 
the RO.  

A VA From 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) reflects that the appellant 
signed the form on August 24, 1998.
 
A letter from the RO shows that the appellant was scheduled 
to report for a personal hearing at the RO on August 26, 
1998, but in a handwritten note it was indicated that he did 
not appear for the hearing.  The notification letter was sent 
to the original address that he had listed in Salinas, Puerto 
Rico.

A VA Form 9 and a letter from the appellant's representative 
were received at the RO in October 1998.  However, both were 
dated on August 24, 1998 and both documents listed the 
appellant's current address in Peñuelas, Puerto Rico.  The VA 
Form 9 shows that the appellant again requested a personal 
hearing.  

All subsequent correspondence from the RO during 1999 and 
2000 were sent to the original address in Salinas, Puerto 
Rico.  A second hearing was scheduled on April 2000.  The 
notification letter was mailed by the RO to the Salinas, 
Puerto Rico address.  There is a handwritten notation on this 
correspondence that the appellant failed to show for the 
hearing.  There is no indication that any of the 
correspondence was returned by the Postal Office or that any 
steps were taken to ascertain or seek clarification from the 
appellant or his representative as to the appellant's correct 
address.

Under the scenario outlined above, and in view of the 
conflicting information pertaining to the appellant's correct 
address, the Board finds that it is likely that his due 
process rights may have been compromised.  The RO was aware 
that the address it was using to send notices to the 
appellant was not then same that he had been listing in his 
correspondence to the RO.   As indicated, it does not appear 
that any actions were taken to clarify with the appellant's 
or his representative which one was the correct address, 
whether the one in Salinas or in Peñuelas.

Accordingly, the case is REMANDED for the following:

1.  The RO should make efforts to 
ascertain the appellant's current mailing 
address, whether it is in Peñuelas or 
Salinas, Puerto Rico.  If needed, the 
appellant's representative should be 
asked to assist the RO in ascertaining 
the appellant's correct address.  After 
ascertaining the correct address, the RO 
should update the claims file accordingly 
to reflect the change and remail all 
applicable communications since 1998, to 
include scheduling the appellant for a 
personal hearing at the RO.  The 
appellant is hereby informed that it is 
his ultimate responsibility to properly 
and promptly notify the VA of any change 
of address. 

2.  Once the appellant's correct address 
is ascertained, the RO should ask him to 
provide a list of any medical treatment 
received since the last VA examination in 
1997.  Then, the RO should obtain the 
records any treatment received by the 
appellant.  To the extent any records are 
not obtained, the appellant and his 
representative should be notified.  
38 C.F.R. § 3.159.

3.  Thereafter, the RO should make a 
determination as to whether the appellant 
should be scheduled for another VA 
medical examination to determine the 
extent of all his disabilities for 
purposes of disability pension benefits.  
All tests deemed to be necessary to 
determine the severity of each disability 
should be performed and all clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  After 
reviewing the record and examining the 
appellant, the examiner should provide a 
comprehensive report.

4.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should then (1) evaluate 
and assign a rating for each of the 
appellant's current disabilities, and (2) 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes and whether further 
referral for extraschedular consideration 
is warranted.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

When this development has been completed, and if the claim on 
appeal is not granted, the appellant and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto. Thereafter, the 
case should be returned to the Board, if in order.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

